 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE
 8    JULIE S. PUTTERMAN,                              CASE NO. C18-376RSM
 9                   Plaintiff,                        ORDER GRANTING DEFENDANTS’
                                                       MOTION TO CONTINUE PRETRIAL
10           v.                                        DEADLINES AND THE TRIAL DATE
11    SUPREME CHAIN LOGISTICS, LTD., a
      foreign corporation, et al.,
12
                     Defendants.
13

14

15          This matter is before the Court on Defendants’ Motion to Continue Pretrial Deadlines

16   and the Trial Date. Dkt. #46. Defendants Supreme Chain Logistics, LTD., Davinder S. Neele,

17   and Jane Doe Neele (collectively “Defendants”) request that the upcoming expert disclosure
18
     deadline be extended only as to Defendants and that all other remaining pretrial dates and the
19
     trial date be continued for three months. Plaintiff has not opposed the Motion, which the Court
20
     construes as an admission that the Motion has merit. LCR 7(b)(2). Accordingly, and for the
21
     reasons laid out in Defendants’ Motion, the Court finds and ORDERS that:
22

23      1. Good cause exists and Defendants’ Motion to Continue Pretrial Deadlines and the Trial

24          Date (Dkt. #46) is GRANTED.
25      2. The trial date in this matter is continued to October 21, 2019, and the Clerk shall issue
26
            an amended scheduling order setting all remaining pretrial deadlines accordingly.



     ORDER – 1
       3. Despite any amended case schedule entered herein, Plaintiff and Defendant State Farm
 1

 2        Mutual Automobile Insurance Company shall both disclose any expert testimony under

 3        Federal Rule of Civil Procedure 26(a)(2) no later than January 16, 2019.

 4        DATED this 11 day of December, 2018.
 5

 6

 7
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER – 2
